                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

YUTICO BRILEY                                             CIVIL ACTION

VERSUS                                                    NO. 18-10620

JASON KENT, WARDEN                                        SECTION “J”(2)


                                    OR DER

      The Court, having considered the petition, the record, the applicable law, the

Report and Recommendation of the United States Magistrate Judge (Rec. Doc. 15),

and the objections thereto (Rec. Doc. 16), hereby approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its opinion

in this matter. Accordingly,

      IT IS ORDERED that the petition of Yutico Briley for issuance of a writ of

habeas corpus under 28 U.S.C. § 2254 is DENIED and DISMISSED WITH

PREJUDICE.

      New Orleans, Louisiana, this 16th day of July, 2019.




                                         CARL J. BARBIER
                                         UNITED STATES DISTRICT JUDGE
